DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:
The recitation of “…said electric after…” (claim 4, line 2) is believed to be --…said electric motor after…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0198964).
Regarding claim 1, Kim discloses an electric motor assembly for an environmental control system (refer to Fig. 3), said electric motor assembly comprising:
a fan (95) configured to rotate to circulate air within a controlled environment chamber (91) of the environmental control system; and 
an electric motor coupled to said fan (refer to par. 3, lines 1-4, wherein Kim discloses that an evaporator fan has an associated fan motor) and configured to rotate said fan, said electric motor comprising a motor controller (20) configured to:
receive a braking control signal from a sensor (refer to light detector 10) associated with the controlled environment chamber, the braking control signal indicating an entrance to the controlled environment chamber is about to be opened (refer to par. 43, lines 1-3 and par. 45, lines 1-6, wherein said sensor detects external light, therefore, when it starts detecting external light 990 as can be seen from Fig. 4);
initiate braking said electric motor in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan so that cooled air can be saved more by stopping the fan).

Regarding claim 3, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein said motor controller is further configured to: receive a second signal indicating the entrance to the controlled environment chamber is closed (refer to par. 50, lines 1-3 and par. 52, lines 1-3, wherein the sensor 10 provides a second output indicating a close state of the door 97 when the door is closed and when the second output is provided, the motor controller 20 may be ON to start the fan 95); and re-start said electric motor in response to receiving the second signal (refer to par. 52, lines 1-3, wherein as explained above, when the second output is provided, the fan is changed to an ON state). 

Regarding claim 4, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein said motor controller (20) is further configured to re-start said electric motor after a predetermined amount of time has passed after receiving the braking control signal (refer to par. 51, lines 1-7, wherein the second output that re-starts the electric motor is provided in a specific time period after the first output is provided; in a case that the second output is not provided for a specific time period for some unknown reason, the sensor may fire up the second output to return the operation back to the original state).

Regarding claim 5, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein said motor controller (20) is further configured to initiate braking said fan (95) in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan).

Regarding claim 6, Kim meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim discloses wherein said motor controller (20) is communicatively coupled to the sensor (10) and is configured to receive the braking control signal over a wired or wireless communication channel (refer to the communication channel as can be seen from Fig. 3 below).                                                                                            


    PNG
    media_image1.png
    306
    636
    media_image1.png
    Greyscale


Regarding claim 8, Kim an environmental control system comprising:
a controlled environment chamber (91) having an entrance thereto (covered by door 97);
a sensor (10) associated with said controlled environment chamber (91); and
an electric motor assembly (refer to Fig. 3) coupled to said controlled environment chamber (91), said electric motor assembly comprising:
a fan (95) configured to rotate to circulate air within said controlled environment chamber (91); and 
an electric motor (refer to par. 3, lines 1-4, wherein Kim discloses that an evaporator fan has an associated fan motor) coupled to said fan and configured to rotate said fan, said electric motor comprising a motor controller (20) configured to: 
receive a braking control signal from said sensor, the braking control signal indicating said entrance is about to be opened (refer to par. 43, lines 1-3 and par. 45, lines 1-6, wherein said sensor detects external light, therefore, indicating that the entrance is about to be in an opened state when it detects external light as soon as the door starts to open as can be seen from Fig. 4); 
initiate braking said electric motor in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan so that cooled air can be saved more by stopping the fan). 

Regarding claim 9, Kim meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kim discloses wherein said sensor (10) is coupled to said entrance of said controlled environment chamber (refer to Fig. 3).

Regarding claim 12, Kim meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kim discloses wherein said sensor (10) is a light-based sensor.

Regarding claim 14, Kim meets the claim limitations as disclosed above in the rejection of claim 8. Further, Kim discloses wherein said motor controller (20) is further configured to initiate braking said fan (95) in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan).

Regarding claim 16, Kim discloses a method of operating an electric motor assembly for an environmental control system, said method comprising:
operating, by a motor controller (20), an electric motor to drive a fan (95) coupled to the electric motor and configured to rotate to circulate air within a controlled environment chamber (91) of the environmental control system;
receiving, by the motor controller (20), a braking control signal (from light detector 10) indicating an entrance to the controlled environment chamber is about to be opened (refer to par. 43, lines 1-3 and par. 45, lines 1-6, wherein said sensor detects external light, therefore, indicating that the entrance is about to be in a complete opened state when it detects external light as soon as the door starts to open);
initiating braking, by the motor controller, the electric motor in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan so that cooled air can be saved more by stopping the fan).

Regarding claim 18, Kim meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kim discloses receiving, by the motor controller, a second signal indicating the entrance to the controlled environment chamber is closed (refer to par. 50, lines 1-3 and par. 52, lines 1-3, wherein the sensor 10 provides a second output indicating a close state of the door 97 when the door is closed and when the second output is provided, the motor controller 20 may be ON to start the fan 95); and re-starting, by the motor controller, the electric motor in response to receiving the second signal (refer to par. 52, lines 1-3, wherein as explained above, when the second output is provided, the fan is changed to an ON state).

Regarding claim 19, Kim meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kim discloses further comprising initiating braking, by the motor controller (20), the fan in response to receiving the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan so that cooled air can be saved more by stopping the fan).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0198964) in view of Ishizaki (US 2018/0226857).
Regarding claims 2 and 13, Kim meets the claim limitations as disclosed above in the rejection of claims 1 and 8 respectively. Further, Kim discloses wherein said motor controller is further configured to initiate braking of the electric motor, but fails to explicitly disclose wherein said electric motor further comprises: a stator comprising windings configured to be energized; and a rotor electromagnetically coupled to said stator and configured to turn relative thereto when said stator is energized to rotate said fan, and wherein said motor controller is further configured to initiate braking said rotor.
However, Ishizaki teaches an air-conditioning blower motor unit, comprising a stator (54) comprising windings configured to be energized (refer to par. 70, lines 7-9); and a rotor (50) electromagnetically coupled to said stator (refer to Fig. 1) and configured to turn relative thereto when said stator is energized to rotate a fan (22), in order to provide an air-conditioning fan motor unit that can prevent transmissions of vibration to other members (refer to par. 9, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim by providing a stator comprising windings configured to be energized, and a rotor electromagnetically coupled to said stator and configured to turn relative thereto when said stator is energized to rotate said fan as taught by Ishizaki wherein said motor controller is further configured to initiate braking said rotor, in order to provide an air-conditioning fan motor unit that can prevent transmissions of vibration to other members.

Regarding claim 17, Kim meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kim discloses wherein said initiating braking comprises initiating braking the electric motor, but fails to explicitly disclose wherein the electric motor includes a stator including windings configured to be energized, and a rotor electromagnetically coupled to the stator and configured to turn relative thereto when the stator is energized to rotate the fan, and wherein said initiating braking comprises initiating braking the rotor.
However, Ishizaki teaches an air-conditioning blower motor unit, comprising a stator (54) comprising windings configured to be energized (refer to par. 70, lines 7-9); and a rotor (50) electromagnetically coupled to said stator (refer to Fig. 1) and configured to turn relative thereto when said stator is energized to rotate a fan (22), in order to provide an air-conditioning fan motor unit that can prevent transmissions of vibration to other members (refer to par. 9, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim by providing wherein the electric motor includes a stator including windings configured to be energized, and a rotor electromagnetically coupled to the stator and configured to turn relative thereto when the stator is energized to rotate the fan as taught by Ishizaki wherein said initiating braking comprises initiating braking the rotor, in order to provide an air-conditioning fan motor unit that can prevent transmissions of vibration to other members.

Claim(s) 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0198964) in view of Oggianu (EP 3,685,707 A1, refer to attached translation).
Regarding claims 7, 15 and 20, Kim meets the claim limitations as disclosed above in the rejection of claims 1, 8 and 20 respectively. Further, Kim discloses wherein said motor controller is configured to initiate braking said electric motor when the entrance is opened, but fails to explicitly disclose before the entrance is opened.
However, Oggianu teaches a refrigerated sales cabinet, wherein an evaporator fan is run with reduced speed or even stops operation, after receiving a door opening signal, in order to prevent that cooled air continues to be blown over (this avoids waste of energy) (refer to page 5, par. 4, lines 1-6, and the abstract, lines 1-8, wherein the door opening signal is indicative of a touch or proximity sensor configured to sense, while the door is in its closed position; if a hand of a user touches or is close to a door opening sensor 18 said door opening signal is transmitted).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the motor controller is configured to initiate braking said electric motor before the entrance is opened in view of the teachings by Oggianu, in order to avoid waste of energy.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0198964) in view of Honma (JP 2017/122522 A, refer to the attached translation).
Regarding claim 10, Kim meets the claim limitations as disclosed above in the rejection of claim 9. Further, Kim discloses the sensor (light-based sensor), but fails to explicitly disclose wherein said sensor is a touch sensor coupled to a handle of said entrance.
However, Honma teaches that it is known in the art to provide a control system, comprising a touch sensor (refer to contact sensor 25) coupled to a handle (5) of an entrance of a controlled environment chamber (1), in order to send a contact signal to a control unit when an operator touches the handle, thereby, the control unit can recognize reliably that it is the state which the opening/closing door is open and the entrance is opened (refer to page 4, par. 3, lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the sensor is a touch sensor coupled to a handle of said entrance in view of the teachings by Honma, in order to recognize reliably the state which, the opening/closing door is open and the entrance is opened.

Regarding claim 11, Kim meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kim discloses wherein said sensor generates and transmits the braking control signal (refer to par. 45, lines 1-6, wherein when a door 97 to the chamber is opened and the output of the sensor is a first output indicating an open state of the door, the motor controller 20 is OFF to stop the fan so that cooled air can be saved more by stopping the fan) in response to a user interacting with said handle (by means of the contact sensor 25 as taught by Honma).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763